USCA11 Case: 18-13321    Date Filed: 02/26/2021    Page: 1 of 51



                                                                     [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13321
                       ________________________

                D.C. Docket No. 1:15-cr-00022-LMM-JFK-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

WILLIAM A. GOLDSTEIN,
MARC BERCOON,

                                                          Defendants-Appellants.

                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                            (February 26, 2021)

Before WILSON, BRANCH, and JULIE CARNES, Circuit Judges.

JULIE CARNES, Circuit Judge:
          USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 2 of 51



      Defendants William Goldstein and Marc Bercoon found themselves facing a

19-count indictment for conspiracy, mail fraud, wire fraud, securities fraud, and

money laundering after profiting handsomely from a market-manipulation scheme

involving shares of MedCareers Group, Inc. (“MCGI”) and a scheme to defraud

investors in Find.com Acquisition, Inc. (“Find.com”). The 19 counts were whittled

down to 13 during the course of the proceedings. After a ten-day trial, a jury found

Defendants guilty on 12 of the 13 counts, acquitting Defendants on the one

remaining charge of money laundering but convicting them on two counts of

conspiracy, two counts of mail fraud, seven counts of wire fraud, and one count of

securities fraud.

      Defendants now appeal their convictions, arguing that the district court erred

in (1) denying their motions to suppress evidence obtained from wiretaps,

(2) denying an evidentiary hearing concerning alleged omissions from a wiretap

affidavit, (3) ruling that the trial evidence did not materially vary from the

indictment, and (4) entering a $1.9 million forfeiture order against both

Defendants. Separately, Defendant Bercoon argues that the Government engaged

in prosecutorial misconduct by mischaracterizing the evidence during closing

arguments, as well as before the grand jury. And Defendant Goldstein argues that

the district court erred (1) in denying his motion to suppress statements he made

during an informal telephone interview with an attorney from the Securities and


                                           2
          USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 3 of 51



Exchange Commission (“SEC”) and (2) in denying an evidentiary hearing as to

whether the SEC’s civil investigation and the U.S. Attorney’s criminal

investigation improperly merged. We find Defendants’ arguments unpersuasive

and affirm the decisions below.

I.    BACKGROUND
      Defendants’ convictions arise from two fraud schemes. The first was a

“pump and dump” market-manipulation operation in March and May of 2010,

which involved MCGI’s publicly traded stock. Defendants executed a plan to

artificially inflate the price of MCGI stock (i.e., “pump” the stock) by obtaining

control of shares, promoting the stock with mass emails and misleading press

releases, and making numerous small trades to generate interest. Then, Defendants

profited by selling the artificially inflated shares (i.e., by “dumping” the stock).

The second scheme involved a plan to sell shares of the privately traded company

Find.com via misleading and fraudulent representations. Defendants provided

potential investors with written materials—including a “Confidential Investor

Information” sheet and a “Confidential Private Placement Memorandum”—falsely

stating that five million shares of Find.com were being offered at $1.00 per share

and that the proceeds (minus a selling commission of 12.5 cents per share) would

be reinvested in the business. In fact, however, shares of Find.com had been sold

for less than $1.00 each, sales commissions were higher than 12.5 cents per share,


                                           3
            USCA11 Case: 18-13321        Date Filed: 02/26/2021      Page: 4 of 51



and Defendants used the investment proceeds for their own benefit rather than

investing them in the business.

       A.      The SEC’s Investigation and Interview of Goldstein

       The Atlanta SEC office started investigating Defendants’ manipulative

trades of MCGI stock in the spring of 2010. On June 30, 2010, Atlanta SEC

attorney Natalie Brunson called Goldstein for an informal interview in connection

with the investigation. By the time of trial in this case, Brunson no longer recalled

her discussion with Goldstein, but her notes regarding the conversation reflected

that Goldstein said he had received no compensation or shares from MCGI and he

did not know whether Peter Veugeler, a co-conspirator in the MCGI scheme, was

associated with MCGI. 1 Testimony at trial showed that Goldstein’s statements

were untrue.

       After the June 30 call, Brunson sent Goldstein a follow-up letter enclosing a

copy of SEC Form 1662. The letter thanked Goldstein for “taking time today to

speak . . . voluntarily, about [his] relationship with [MCGI]” and stated, “As I

explained, this inquiry is nonpublic and confidential.” Form 1662 provided

information about a witness’s rights, including the right to refuse to speak to the

SEC, the right to contact an attorney, and the penalties for providing false




1
  Veugeler was originally charged as a participant in the MCGI stock manipulation scheme, but
he pled guilty and testified against Goldstein and Bercoon at trial.
                                              4
              USCA11 Case: 18-13321         Date Filed: 02/26/2021   Page: 5 of 51



information. It also provided information about the routine uses of information

gathered by the SEC during an informal investigation, stating that the SEC “often

makes its files available to other governmental agencies, particularly United States

Attorneys,” and that information supplied by a witness “will be made available to

such agencies where appropriate.”

         B.     The FBI’s Investigation and Wiretap Affidavits

         Brunson shared her notes with the Atlanta U.S. Attorney’s Office, which

began a criminal investigation into the MCGI scheme in August 2010. Two

confidential sources, CS-1 (Marc Rosenberg) and CS-2 (Alan Weiner), provided

the FBI information during the initial investigation. 2 Rosenberg was Goldstein’s

personal assistant and worked for Goldstein and Bercoon for many years prior to

the MCGI scheme. He told FBI agents that Bercoon had instructed him to open

brokerage accounts to trade MCGI stock and to open a bank account in the name of

HMRZ Consulting, LLC (“HMRZ”). Defendants controlled the trading in

Rosenberg’s brokerage accounts, and they transferred proceeds from the sale of

MCGI stock into the HMRZ bank account and their personal bank accounts.

         In July 2010, Rosenberg discovered that he had incurred a substantial tax

liability as a result of Defendants using his brokerage accounts to execute MCGI

trades. Shortly thereafter, he retained a lawyer and agreed to cooperate with the


2
    Rosenberg and Weiner testified against Defendants at trial.
                                                  5
             USCA11 Case: 18-13321          Date Filed: 02/26/2021       Page: 6 of 51



FBI in the MCGI investigation. In recorded phone conversations in February,

April, and May 2011, Rosenberg told Bercoon about his tax liability, and Bercoon

tacitly acknowledged both that Defendants had used Rosenberg’s accounts to trade

MCGI stock and that they were responsible for Rosenberg’s taxes.

         CS-2 (Weiner) began working for Goldstein in 2009. In the summer of

2009, Weiner traveled to Florida with Goldstein to meet David and Donna Levy,

two well-known stock promoters.3 Weiner reported that after this meeting, and on

the advice of David Levy, Goldstein purchased a shell company that became

MCGI. David Levy then introduced Goldstein to Peter Veugeler to promote

MCGI’s launch and used third party Eric Cusimano 4 to send email blasts to

thousands of potential investors.

         Weiner traveled with Goldstein to Florida to meet Veugeler in March 2010.

During this trip, and with Weiner present, Goldstein and Veugeler spent several

days trading MCGI stock, with Goldstein using Rosenberg’s brokerage accounts.

Weiner again accompanied Goldstein to meet Veugeler in Florida in May 2010,

when the two traded MCGI stock a second time. This time, Veugeler told Weiner

and Goldstein that, earlier that day, he had been served with an SEC civil




3
 Donna Levy was under indictment in New York for fraud and money laundering when she met
with Goldstein and Weiner.
4
    Cusimano is another co-conspirator who pled guilty and testified against Defendants at trial.
                                                  6
          USCA11 Case: 18-13321     Date Filed: 02/26/2021   Page: 7 of 51



complaint alleging market manipulation in a similar but unrelated scheme.

Nevertheless, Goldstein and Veugeler proceeded to trade MCGI stock,

coordinating their trades with Levy and Cusimano’s press releases and marketing

emails.

      In addition to the information that Rosenberg and Weiner provided, the FBI

obtained data from the SEC that showed the trading volume and price of MCGI

shares between January 25, 2010 and April 8, 2011. The FBI’s analysis of the data

corroborated the information provided by Rosenberg and Weiner concerning the

March and May 2010 market manipulations.

      Finally, the FBI obtained information suggesting that Defendants engaged in

another market manipulation of MCGI stock in late March 2011. On March 28,

2011, Hotstocked.com, a Bulgarian website that reported on penny stock

manipulations, announced that MCGI was starting a new promotional campaign.

Trading data during the relevant timeframe corroborated this reporting, showing

that on March 28, 2011 MCGI’s price increased by 108% and its trading volume

increased by more than 8,000%. The reporting was further corroborated by

telephone records showing a high volume of contacts between Goldstein, Bercoon,

and Veugeler during the last week of March 2011, as well as numerous contacts

around the same time between Goldstein and Gerard Adams, the target of another

SEC “pump and dump” investigation.


                                        7
          USCA11 Case: 18-13321        Date Filed: 02/26/2021   Page: 8 of 51



      After gathering the above information, the Government applied for and

obtained four Title III wiretap orders authorizing agents to intercept calls on

phones used by Bercoon and Veugeler. The orders were dated June 24, July 26,

August 25, and October 3, 2011. Special Agent R. Wallace Taylor, Jr. submitted

affidavits in support of the wiretap applications, and each application was granted

by a different district court judge.

      Agent Taylor’s affidavit in support of the June 24, 2011 wiretap application

explained that the FBI was investigating Bercoon, Goldstein, Veugeler, and others

for participating in a market-manipulation conspiracy involving MCGI stock.

Taylor disclosed in the affidavit that the facts asserted therein were based in part

on the SEC’s ongoing civil investigation of the market manipulation, including

trading data provided by the SEC, and that the FBI and the SEC had “participated

in joint interviews with cooperating witnesses.” He also referenced a civil suit

filed by the SEC against Bercoon and Goldstein in Los Angeles, which concerned

a different stock fraud related to the company LADP Acquisitions, Inc. (“LADP”).

      Taylor asserted in the affidavit that there was probable cause to believe the

wiretap requested by the Government would uncover critical facts concerning the

MCGI market manipulation conspiracy, including information about its scope, its

participants, and the distribution and location of proceeds. In support of that

assertion, he described in detail the evidence set out above, including the


                                           8
          USCA11 Case: 18-13321       Date Filed: 02/26/2021     Page: 9 of 51



information provided by CS-1 (Rosenberg) and CS-2 (Weiner), the corroborating

MCGI trading data and phone records, and the reporting by Hotstocked.com

suggesting that the conspiracy was “still ongoing” and that another market

manipulation had occurred in March 2011.

      In the necessity section of the affidavit, Taylor argued that a wiretap was

necessary because other investigative techniques were not likely to succeed in

accomplishing all the objectives of the investigation, including identifying all the

co-conspirators and uncovering the contents of their conversations. Specifically,

Taylor stated that surveillance was of limited value in revealing the substance of

relevant conversations and that an undercover agent would not likely obtain any

useful information because Defendants were hesitant to work with people they did

not know. Taylor acknowledged that confidential informants and financial records

had provided useful historical information, but he noted that CS-1 (Rosenberg) and

CS-2 (Weiner) no longer worked with or were trusted by Defendants and that

financial records could only provide information about past events. Taylor stated

further that the use of interviews, grand jury subpoenas, and search warrants would

not identify all the co-conspirators or reveal the full scope of their criminal activity

and would likely hamper the investigation by alerting targets to the investigation.

      Based on the information provided in Taylor’s June 24 affidavit, the district

court granted the Government’s Title III wiretap application. Different district


                                           9
           USCA11 Case: 18-13321    Date Filed: 02/26/2021    Page: 10 of 51



court judges granted the follow-on wiretap applications filed on July 26, August

25, and October 3, which were supported by materially similar affidavits

supplemented with new information about the content of incriminatory calls

intercepted pursuant to the June 24 order. As evident from the July 26 and August

25 affidavits, the wiretaps uncovered evidence of the MCGI manipulations that

occurred in March and May 2010 and of additional planned manipulations. For

example, in four calls between June 29 and July 19, 2011, Bercoon and an

individual with the initials T.A. discussed bringing SEC filings current, issuing

press releases, and raising money from another MCGI manipulation. And on

August 16, 2011, Veugeler and Bercoon discussed a market manipulation of

another stock, GNZR.

      C.      Indictment and Pretrial Motions

      Following the investigation, Defendants were indicted on 19 counts of

conspiracy, mail fraud, wire fraud, securities fraud, and money laundering related

to the MCGI and Find.com schemes. Six of the counts were dismissed before or

during trial, leaving 13 counts against Defendants in the indictment. As to

Find.com, the indictment alleged that Goldstein and Bercoon had conspired to

defraud investors in the company by distributing written offering materials that

contained misrepresentations concerning the share price, commission rates, and

how investment proceeds would be used. With regard to MCGI, the indictment


                                         10
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 11 of 51



alleged that Goldstein and Bercoon had engaged in a “pump and dump” scheme

with co-conspirator Veugeler in March and May 2010, whereby Defendants gained

control of MCGI shares, artificially inflated their prices, and then sold them for

large profits.

       Prior to trial, Defendants moved to suppress the wiretap recordings, arguing

that Agent Taylor’s affidavits failed to establish probable cause or necessity.

Defendants also asked the district court for a hearing under Franks v. Delaware,

438 U.S. 154 (1978) to determine whether Taylor’s wiretap affidavit included

statements that were deliberately false or made with reckless disregard for the

truth, given that the affidavit did not discuss records obtained by the Los Angeles

SEC office in connection with the pending LADP litigation. The Government

opposed Defendant’s motions and argued that the good-faith exception to the

exclusionary rule would apply even if the district court had erred in issuing the

wiretap orders.

       The magistrate judge recommended denying the motion to suppress and the

motion for a Franks hearing, concluding that Taylor’s wiretap affidavits

established probable cause and necessity, that the good-faith exception to the

exclusionary rule applied in any event, and that Defendants had not shown a

Franks hearing was warranted. The district court agreed and adopted that

recommendation.


                                          11
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 12 of 51



      In addition to the wiretap motions, Goldstein filed a motion requesting

(1) the production of communications between the Atlanta SEC office and the U.S.

Attorney and (2) an evidentiary hearing as to whether the SEC’s civil investigation

and the U.S. Attorney’s criminal investigation had unfairly merged. The

magistrate judge ordered the Government to produce the requested

communications for in camera review, but she ultimately recommended denying

Goldstein’s motion, concluding that he had failed to allege any facts that placed the

legitimacy of the parallel civil and criminal investigations in question. The district

court agreed after conducting its own in camera review of the communications

requested by Goldstein.

      Finally, Goldstein filed a motion to suppress the statements he made to SEC

attorney Brunson during her informal interview in June 2010. The magistrate

judge held an evidentiary hearing on the motion, during which Brunson testified

that it was her practice to recite the SEC’s “Privacy Act script” before interviewing

any witness who is not under subpoena. Brunson stated further that it is SEC

procedure and her practice to send a form letter along with a copy of Form 1662 to

a witness after an initial call. As described above, the form letter in Brunson’s file

on Goldstein stated, “Thank you for taking time to speak with me, voluntarily,

about your relationship with [MCGI]. . . . As I explained this inquiry is nonpublic

and confidential.” Brunson testified that she did not typically address what it


                                          12
           USCA11 Case: 18-13321     Date Filed: 02/26/2021   Page: 13 of 51



means for the inquiry to be “nonpublic and confidential” other than to explain, if

asked, that she would appreciate it if the witness did not speak with anyone else

about the discussion.

      Crediting Brunson’s testimony, the magistrate judge found that Brunson had

read the Privacy Act script to Goldstein before speaking with him. The magistrate

judge therefore concluded that, under the totality of the circumstances, Goldstein

voluntarily agreed to the interview after being advised that the information could

be used by the SEC and other authorities to determine if there had been legal

violations. To the extent the phrase “nonpublic and confidential” was discussed,

the magistrate judge found that Brunson might have asked Goldstein not to speak

with anyone else about the investigation, but that she had not misled Goldstein or

promised that the information he provided would not be used against him. The

district court adopted the magistrate judge’s ruling.

      D.      Trial
      At trial, the Government presented overwhelming evidence that Defendants

had orchestrated the MCGI market manipulation and misled investors in Find.com.

Rosenberg explained that, following Defendants’ instructions, he had set up

brokerage accounts and the HMRZ account to allow Defendants to trade MCGI

stock and receive the proceeds. Weiner described traveling to Florida with

Goldstein to meet Levy, who gave Goldstein step-by-step instructions for


                                          13
         USCA11 Case: 18-13321      Date Filed: 02/26/2021   Page: 14 of 51



conducting a market manipulation and introduced Goldstein to Veugeler. Veugeler

testified that he had helped Goldstein purchase the shell company that eventually

became MCGI and explained that he was responsible for acquiring the free-trading

shares of MCGI stock, creating a demand for the shares via marketing, and selling

the stock at an artificially inflated price in March and May 2010. Weiner described

how Goldstein had used a throw-away phone to relay trading instructions to

Bercoon and how Goldstein, Bercoon, and Levy had worked together to draft and

time misleading press releases to coincide with the trading. Cusimano added that

Veugeler had paid him $250,000 to promote MCGI in March and May 2010 via

email blasts to subscribers of his website, bestdamnpennystocks.com. According

to Veugeler, he and Goldstein raised approximately $1.6 million from the first

transaction, $440,000 of which was paid back to investors with the rest split

between Veugeler, Cusimano, Levy, and MCGI. Rosenberg also related that

Bercoon had tacitly acknowledged that he and Goldstein were responsible for

paying the tax liability Rosenberg incurred as a result of the MCGI trades in his

brokerage accounts.

      The Government entered 17 wiretap recordings into evidence in connection

with testimony from FBI Special Agent Cromer. On August 15, 2011, Cromer

visited Goldstein’s house, where he informed Goldstein that the FBI was

investigating unusual trading activity in MCGI stock and that there was an


                                         14
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 15 of 51



opportunity for Goldstein to cooperate against bigger targets. After Agent

Cromer’s visit, several recorded calls between Goldstein and Bercoon captured

them discussing the FBI’s attempt to have them “roll over” on the “bigger fish.”

On the recordings, Defendants acknowledged their role in the MCGI market

manipulation, referring to the scheme as a “victimless crime” and stating that they

“stole . . . from the market.”

      To prove the misrepresentations made in connection with the Find.com

scheme, the Government introduced the offering documents used to solicit

investors, which represented that the price was $1.00 per share, that the company

would pay sales commissions of 12.5%, and that the proceeds would be reinvested

into the business. Weiner testified that these representations were false, as

Defendants sold Find.com stock at less than $1.00 per share, paid sales personnel

30–40% commissions, and did not reinvest the investment proceeds into the

business.

      The offering documents also contained false information about a woman

named Cynthia White, who was affiliated with the company Scientigo, Inc., which

had sold the Find.com URL to Goldstein and Bercoon. White testified that the

description of Scientigo in the Find.com offering documents inaccurately listed her

as a member of the board of managers for Find.com and that the documents were

otherwise outdated and misleading. In addition, the offering documents contained


                                          15
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 16 of 51



false statements about the technology Find.com hoped to develop or acquire,

including an anti-spyware program and a mobile search engine. Weiner testified

that Find.com did not have anti-spyware technology, and Konstantin Derenstein,

one of the main technology developers at Find.com, testified that he was never

asked to develop anti-spyware software or a mobile search engine. Although

Defendants objected to the testimony of White, Derenstein, and Weiner, arguing

that it created a material variance between the misrepresentations alleged in the

indictment and the evidence presented at trial, the court overruled their objections.

      SEC attorney Brunson testified that, during her June 2010 call with

Goldstein, he had told her that he did not receive any shares or compensation from

MCGI, and that he did not know whether Veugeler was associated with MCGI.

According to Veugeler’s testimony, however, those statements were untrue.

Addressing the Privacy Act script issue, Brunson testified that SEC personnel are

required to read the script before speaking to a witness. She acknowledged that

attorneys do not read the script word for word in every instance but said they

always “hit the high notes,” addressing the witness’s rights and how the SEC might

use any information provided. Brunson said she always told the witness that it was

a voluntary decision to speak with her, that the witness could consult an attorney,

and that the information provided by the witness might be shared with other

agencies.


                                         16
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 17 of 51



      Brunson further testified that she had notified the U.S. Attorney’s Office and

paused the civil investigation to allow the criminal investigation to proceed after an

attorney for Rosenberg and Weiner had contacted her to report the MCGI market

manipulations in the summer of 2010. Weiner clarified that he and Rosenberg had

hired attorneys and contacted law enforcement after witnessing the market

manipulations in March and May 2010. By contrast, Weiner and Veugeler

testified that Goldstein had continued working with Veugeler even after being

informed that the SEC had sued Veugeler for securities fraud based on a prior

market manipulation. And the wiretap showed that Bercoon had continued

conspiring with Veugeler to commit another market manipulation even after being

informed that the FBI was investigating them for securities fraud.

      The Government’s financial evidence showed that Defendants’ schemes

generated millions of dollars in proceeds. Trading data showed that Veugeler’s

and Rosenberg’s accounts owned 100% of the MCGI free-trading shares before the

March and May 2010 manipulations, that the conspirators executed a series of

small trades during the relevant timeframe to give the stock an appearance of

activity, and that price and trading-volume spikes in MCGI stock followed.

Financial records established that numerous accounts controlled by Veugeler and

Rosenberg raised net proceeds of over $2.5 million from the MCGI manipulations.

As to the Find.com scheme, an FBI forensic analysis revealed that 84 individuals


                                         17
              USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 18 of 51



had invested about $1.5 million in Find.com, and that Defendants had withdrawn

over $550,000 of the proceeds in cash and transferred another $500,000 to the

HMRZ account.

         E.      Conviction and Sentencing

         The jury convicted Defendants on 12 of the 13 remaining counts, including

two counts of conspiracy, two counts of mail fraud, seven counts of wire fraud, and

one count of securities fraud.5 The district court sentenced Defendants to ten years

and ordered each to pay restitution in the amount of approximately $1.5 million.

Finding that Defendants both had access to and control over all the accounts

containing the fraud proceeds, the court imposed a forfeiture order against each

defendant for the total amount of the proceeds: approximately $1.9 million. The

court specified, however, that the Government could not recover more than the

total of $1.9 million from Defendants under the forfeiture order.

II.      DISCUSSION
         On appeal, Defendants jointly challenge the district court’s admission of

wiretap evidence, its denial of a Franks hearing, its ruling that the trial evidence

did not materially vary from the indictment, and its imposition of a $1.9 million

forfeiture order against both Defendants. Defendant Bercoon also argues that the

Government engaged in prosecutorial misconduct by mischaracterizing the



5
    The jury acquitted Goldstein and Bercoon of money laundering.
                                               18
           USCA11 Case: 18-13321     Date Filed: 02/26/2021   Page: 19 of 51



evidence during closing arguments, as well as before the grand jury. Defendant

Goldstein separately challenges the court’s denial of his motion to suppress his

statements to SEC attorney Brunson during the preliminary interview and the

denial of an evidentiary hearing regarding whether the civil and criminal

investigations improperly merged. We conclude that none of these arguments

warrant reversal.

      A.      Suppression of Wiretap Evidence
      Evidence obtained by wiretap is subject to the Fourth Amendment’s

prohibition against unreasonable searches. See Vista Mktg., LLC v. Burkett, 812

F.3d 954, 970 (11th Cir. 2016) (noting that the Government must show “all that the

Fourth Amendment itself requires” to obtain a wiretap). As such, a wiretap must

be supported by the same probable cause necessary to obtain a search warrant. See

id. Furthermore, a wiretap is statutorily required to be justified by a showing of

necessity—a showing that “normal investigative procedures have been tried and

have failed or reasonably appear to be unlikely to succeed if tried or to be too

dangerous.” 18 U.S.C. § 2518(3)(c). The necessity requirement ensures that

“electronic surveillance is neither routinely employed nor used when less intrusive

techniques will succeed.” United States v. Maxi, 886 F.3d 1318, 1331 (11th Cir.

2018) (quotation marks omitted). “In evaluating whether the Government met its

burden, courts must read supporting affidavits in a practical and commonsense


                                          19
          USCA11 Case: 18-13321           Date Filed: 02/26/2021       Page: 20 of 51



fashion, and the district court is clothed with broad discretion in its consideration

of the application.” United States v. Hawkins, 934 F.3d 1251, 1258 (11th Cir.

2019) (quotation marks omitted).

       Defendants argue that Agent Taylor’s affidavit submitted in support of the

Government’s June 24, 2011 wiretap application did not establish probable cause

or satisfy the necessity requirement. 6 We apply a mixed standard of review to a

district court’s denial of a motion to suppress evidence obtained from a wiretap,

reviewing findings of fact for clear error and conclusions of law de novo. United

States v. Emmanuel, 565 F.3d 1324, 1330 (11th Cir. 2009). Under this standard,

we review de novo whether a wiretap is supported by probable cause, cf. United

States v. Jiminez, 224 F.3d 1243, 1248 (11th Cir. 2000), and we review the district

court’s necessity determination for clear error, Maxi, 886 F.3d at 1331.

               1.     Probable Cause
       The Government can establish probable cause for a wiretap with facts

showing that (1) a crime is being, has been, or is about to be committed and

(2) communications about the crime will be intercepted by the requested wiretap.

See 18 U.S.C. § 2518(3)(a)–(b). Pertinent here, the facts must be “sufficiently

close in time to the issuance [of the wiretap] . . . that probable cause can be said to


6
  Defendants do not separately address the subsequent wiretap affidavits submitted in July,
August, and October 2011, but they argue that those affidavits rely on conversations recorded
pursuant to the June 24 wiretap order to establish probable cause, and that evidence gathered
under the later orders should thus be suppressed under the fruit-of-the-poisonous-tree doctrine.
                                                20
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 21 of 51



exist as of the time of [the wiretap] and not simply as of some time in the past.”

See United States v. Grubbs, 547 U.S. 90, 95 n.2 (2006) (quoting with approval

United States v. Wagner, 989 F.2d 69, 75 (2d Cir. 1993)); see also United States v.

Bervaldi, 226 F.3d 1256, 1264–65 (11th Cir. 2000) (explaining that the staleness

doctrine requires that probable cause exists when a wiretap is authorized).

      Defendants concede that Agent Taylor’s affidavit established probable cause

to believe unlawful market manipulations involving MCGI had occurred in March

and May of 2010. But according to Defendants, Taylor’s affidavit failed to

establish probable cause to believe the market manipulations were continuing or

that any information about the past manipulations would be obtained via a wiretap

issued more than a year after the 2010 manipulations were completed. Thus,

Defendants argue, the probable cause established by Taylor’s affidavit was stale by

the time the Government submitted its first wiretap application on June 24, 2011.

      There is no arbitrary time limit after which information offered to support a

wiretap becomes stale. See Bervaldi, 226 F.3d at 1265. Rather, evaluating

staleness requires a fact-intensive inquiry based on the totality of the

circumstances, including the “nature of the suspected crime (discrete crimes or

ongoing conspiracy), habits of the accused, [and] character of the [information]

sought.” Id. (quotation marks omitted). Depending on the circumstances, a valid




                                          21
         USCA11 Case: 18-13321      Date Filed: 02/26/2021   Page: 22 of 51



wiretap may issue after a crime is complete so long as there is probable cause that

evidence of the completed crime will be found. See id.

      Here, the magistrate judge did not err in concluding that the probable cause

contained in Taylor’s June 24, 2011 wiretap affidavit was not stale. First, Taylor’s

affidavit showed that Bercoon had used the phone targeted by the June 24 wiretap

application to discuss the 2010 MCGI market-manipulation conspiracy as late as

May 2011. In February, April, and May of 2011, Rosenberg recorded phone calls

with Bercoon while cooperating with the FBI. In a February call, Rosenberg

informed Bercoon that he was facing $83,000 in tax liability for the stock trades

Bercoon and Goldstein had executed through Rosenberg’s account in March and

May 2010. Rather than denying his involvement in and responsibility for the

MCGI trades that had generated Rosenberg’s tax liability, Bercoon responded, “I’ll

have to meet you and sit down and take a look at it and I’ll go through it with you.”

Bercoon further offered that “I have a legitimate way to deal with it.” Nor did

Bercoon deny his responsibility for the tax liability when Rosenberg expressed that

he was “worried about this $83,000 y’all owe.” Instead, Bercoon said “I

understand.” Bercoon continued to tacitly accept responsibility for Rosenberg’s

tax liability in an April call, where he advised Rosenberg to seek an extension of

the tax filing deadline while he made necessary arrangements. In a May 2011

follow-up call, Rosenberg stressed the need for Bercoon to complete Rosenberg’s


                                         22
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 23 of 51



tax return, and Bercoon confirmed that he would do so, stating, “I’ll work on it this

morning” and “get on it this week.” When Rosenberg expressed his “regret[]” for

“letting [his] account be used,” Bercoon tellingly replied, “I know, I know all this

shit. I’m in the same fucking boat. . . . I’m trying to do what I can.” Given

Bercoon’s implicit agreement as late as May 2011 that he was responsible for the

tax liability generated by trades from Rosenberg’s accounts, the magistrate judge

reasonably concluded that fresh probable cause existed to believe evidence of the

2010 MCGI market manipulations would be obtained by wiretapping Bercoon’s

phone in June 2011, despite the remoteness in time from the manipulations

themselves.

      Further, Taylor’s affidavit showed that another market manipulation

involving MCGI had occurred in March 2011, indicating that the conspiracy was

ongoing. As Taylor described, a report on the website Hotstocked.com announced

that MCGI was the subject of an “internet promotional campaign” on March 27

and 28, 2011. The FBI verified that a few days prior to March 27, Goldstein called

Gerard Adams, a stock promoter known for market manipulation and pump-and-

dump conduct, and then immediately called Bercoon. Taylor identified 27

additional contacts between Goldstein and Adams during the last week of March

2011, as well as an unusually large number of contacts between Goldstein and

Bercoon the same week. Further, SEC trading data showed that on March 28,


                                         23
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 24 of 51



2011, MCGI’s price increased 108% while its trading volume increased over

8,000%. Relying on Taylor’s interpretation of this information based on his

training and experience, the magistrate judge reasonably found that these facts

supplied probable cause to believe the MCGI market manipulation conspiracy was

ongoing until at least March 2011, further bolstering the likelihood that a June

2011 wiretap on Bercoon’s phone would capture evidence of the conspiracy.

      Defendants characterize the information concerning the March 2011

manipulation as mere speculation, noting that the FBI was not able to verify the

Hotstocked.com website. Defendants also point out that internet promotion of a

stock and corresponding increased trading could reflect lawful advertising rather

than an illegal market manipulation. The same is true, Defendants argue, about the

frequency of Goldstein’s communications with Adams and Bercoon in March

2011, which Defendants contend could just as likely have pertained to a lawful

internet promotion as to a market manipulation. These arguments, however, ignore

the history and established pattern of the MCGI conspiracy, Adams’s status as a

known market manipulator, the timing of the Hotstocked.com reporting, and the

suspicious trading data and contacts.

      In short, the magistrate judge correctly found that the probable cause

asserted in Taylor’s June 24, 2011 wiretap affidavit was not stale under the totality

of the circumstances, given Bercoon’s recorded calls with Rosenberg in April and


                                         24
         USCA11 Case: 18-13321        Date Filed: 02/26/2021     Page: 25 of 51



May 2011 and the evidence suggesting that another MCGI manipulation had

occurred in March 2011. This conclusion stands in contrast with the cases cited by

Defendants, which found the information supporting probable cause stale because

it concerned temporally remote, discrete crimes. See United States v. Raymonda,

780 F.3d 105, 116–17 (2d Cir. 2015) (holding that nine-month-old evidence of “a

single incident of access” to child pornography did not provide probable cause for

a warrant to search the suspect’s home “absent any indicia that the suspect was a

collector of child pornography”); see also United States v. Wagner, 989 F.2d 69,

74–75 (2d Cir. 1993) (invalidating a search warrant that depended on six-week-old

evidence of a single purchase of marijuana in the absence of evidence suggesting

an “ongoing drug-selling operation”). Unlike Raymonda and Wagner, the facts

asserted in Taylor’s June 24 affidavit suggested a conspiracy involving multiple

episodes of criminal activity that continued over a period of time, with the latest

incident occurring only a few months prior to the wiretap application. See

Bervaldi, 226 F.3d at 1265 (noting that probable cause might “quickly dwindle[]”

if “an affidavit recites a mere isolated violation,” but that “time is of less

significance” when “an affidavit recites activity indicating protracted or continuous

conduct” (quotation marks omitted)).




                                           25
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 26 of 51



             2.    Necessity

      In addition to being supported by probable cause, a wiretap application must

satisfy the necessity requirement by including a “full and complete statement”

describing other investigative techniques that have been tried and failed or

explaining why such other techniques are unlikely to succeed. See 18 U.S.C.

§ 2518(1)(c), (3)(c). A wiretap affidavit need not “show a comprehensive

exhaustion of all possible techniques” to satisfy the necessity requirement. United

States v. Van Horn, 789 F.2d 1492, 1496 (11th Cir. 1986). Instead, it simply must

show why “investigative techniques that reasonably suggest themselves” have

failed or would fail. Id. Furthermore, the “partial success of alternative

investigative measures” does not foreclose the use of a wiretap. United States v.

Perez, 661 F.3d 568, 581–82 (11th Cir. 2011).

      Agent Taylor’s June 24 affidavit clearly satisfied the necessity requirement.

The affidavit included an 11-page section explaining in detail why the wiretap was

needed to accomplish the investigation’s objectives. It exhaustively described

numerous investigative techniques that had been tried with only partial success or

that would not likely succeed, including analyzing phone records, using

confidential informants, surveillance, interviews, grand jury subpoenas, financial

records, and search warrants. As Taylor explained, although some of these




                                         26
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 27 of 51



techniques had uncovered useful historical information, a wiretap was needed to

identify all the co-conspirators and reveal the full scope of the conspiracy.

      Defendants argue that the wiretap was unnecessary because the Government

had already obtained enough information from the SEC’s investigation of MCGI,

surveillance, phone records, and two confidential sources to convict Defendants.

This is a somewhat odd position for Defendants to take, given that they

aggressively challenged the sufficiency of the Government’s evidence at trial,

questioning the bias and veracity of the informants and arguing that the trading

data was not consistent with market manipulations. In any event, the

Government’s showing of necessity was not defeated based on the mere possibility

that the Government might have otherwise had enough evidence to sustain a

conviction against Defendants for their past market manipulations of MCGI.

Again, the Government’s stated objective in the investigation here was to identify

all the co-conspirators involved in the market-manipulation scheme and to

determine the full scope of the conspiracy. Taylor’s affidavit shows that the

wiretap was necessary to meet this objective. See Perez, 661 F.3d at 582 (holding

that, while the Government had enough evidence to prosecute one defendant

before the wiretap, it need not end the investigation before learning the full extent

of the defendant’s criminal activities and identifying his co-conspirators); United

States v. Hyde, 574 F.2d 856, 869 (5th Cir. 1978) (affirming necessity of wiretap,


                                          27
         USCA11 Case: 18-13321        Date Filed: 02/26/2021    Page: 28 of 51



noting that “[a]lthough the government has actual knowledge of a conspiracy and

evidence sufficient to prosecute one of the conspirators, it is unrealistic to require

the termination of an investigation before the entire scope of the [conspiracy] is

uncovered and the identity of the participants learned” (quoting United States v.

Armocida, 515 F.2d 29, 38 (3d Cir. 1975))). And in fact, the Government

identified new investigation targets from calls intercepted pursuant to the June 24,

2011 wiretap.

      Finally, Defendants argue that the Government should have tried to obtain

evidence from the LADP litigation pending in Los Angeles before seeking a

wiretap. According to Defendants, this evidence would have made the June 24,

2011 wiretap unnecessary. Yet, Defendants have not shown that the magistrate

judge clearly erred in rejecting this argument. Indeed, Defendants do not even

attempt to explain how the information produced in the LADP litigation would

have uncovered the evidence the Government sought via the wiretap issued in this

case, which involved a different company and a different fraud scheme. See

United States v. Alonso, 740 F.2d 862, 869 (11th Cir. 1984) (“The order will not be

overturned simply because defense lawyers are able to suggest post factum some

investigative technique that might have been used and was not.” (quotation marks

omitted)).




                                          28
         USCA11 Case: 18-13321        Date Filed: 02/26/2021    Page: 29 of 51



             3.     Good Faith

      Even assuming there was some deficiency in Taylor’s June 24 affidavit, the

district court held that the good-faith exception to the exclusionary rule applied to

the wiretap evidence. The good-faith exception applies when “an officer has in

good faith obtained a search warrant from a judge or magistrate and acted within

its scope.” United States v. Travers, 233 F.3d 1327, 1329 (11th Cir. 2000) (citing

United States v. Leon, 468 U.S. 897, 920–21 (1984)). The exclusionary rule is

designed to deter unlawful police conduct. See United States v. Malekzadeh, 855

F.2d 1492, 1497 (11th Cir. 1988). When law enforcement officers act in good

faith and in reasonable reliance upon a judge’s order, exclusion is not warranted

because there is no unlawful conduct to deter. Travers, 233 F.3d at 1329.

      There are four situations in which the good-faith exception does not apply:

(1) where the issuing judge “was misled by information in an affidavit that the

affiant knew was false or would have known was false except for his reckless

disregard of the truth”; (2) “where the issuing magistrate wholly abandoned his

judicial role”; (3) “where the affidavit supporting the warrant is so lacking in

indicia of probable cause as to render official belief in its existence entirely

unreasonable”; and (4) where “a warrant is so facially deficient . . . that the

executing officers cannot reasonably presume it to be valid.” United States v.




                                           29
              USCA11 Case: 18-13321    Date Filed: 02/26/2021   Page: 30 of 51



Martin, 297 F.3d 1308, 1313 (11th Cir. 2002) (quotation marks omitted). None of

these exceptions apply here.

         Repackaging their probable-cause argument, Defendants contend that the

wiretap affidavit and the resulting wiretap order were facially deficient because

Agent Taylor’s affidavit lacked fresh probable cause. We have already rejected

Defendants’ staleness challenge on the merits. Their contention that no reasonable

officer could believe that probable cause supported the wiretap is less compelling

still.

         Defendants’ only other argument is that the good-faith exception does not

apply because they raised a Franks issue. As discussed below, however, Franks is

inapplicable because Defendants failed to make the required preliminary showing

that Taylor’s wiretap affidavit was deliberately or recklessly misleading.

Accordingly, Defendants have not shown that the district court erred in concluding

that the wiretap evidence was admissible under the good-faith exception to the

exclusionary rule, even assuming there was some deficiency in the necessity or

probable cause showing.

         B.      Franks Hearing

         Defendants challenge the validity of the wiretap orders issued in this case

under the Supreme Court’s decision in Franks v. Delaware, which requires an

evidentiary hearing when a defendant makes a substantial preliminary showing that


                                           30
         USCA11 Case: 18-13321       Date Filed: 02/26/2021   Page: 31 of 51



statements or omissions made in an affidavit supporting a wiretap are deliberately

false or made with reckless disregard for the truth. 438 U.S. 154, 155–56, 171–72

(1978); United States v. Capers, 708 F.3d 1286, 1296 n.6 (11th Cir. 2013)

(explaining that Franks had been extended to affidavits submitted in support of a

wiretap); United States v. Kapordelis, 569 F.3d 1291, 1309 (11th Cir. 2009)

(applying Franks to information omitted from a warrant affidavit). To obtain a

Franks hearing, a defendant must not only show that the affiant made false

statements or omissions “intentionally or with reckless disregard for the truth,” but

also that the false statements or omissions were “necessary to the finding of

probable cause.” Kapordelis, 569 F.3d at 1309. Neither negligent mistakes nor

immaterial omissions implicate Franks. See Maxi, 886 F.3d at 1331–32. If a

wiretap order would be supported by probable cause even after setting aside the

alleged misrepresentations or considering the information allegedly omitted, no

hearing is required. See United States v. Sarras, 575 F.3d 1191, 1218 (11th Cir.

2009). We review a district court’s denial of a Franks hearing for an abuse of

discretion. United States v. Barsoum, 763 F.3d 1321, 1328 (11th Cir. 2014).

      Defendants challenge the district court’s refusal to conduct a Franks hearing

to determine if Agent Taylor deliberately or recklessly omitted from his wiretap

affidavit information concerning (1) the Government’s access to information

produced by Defendants in the LADP litigation pending in Los Angeles and (2) the


                                         31
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 32 of 51



fact that Defendants had divested themselves of their interest in MCGI by

November 2010. According to Defendants, the first category of information would

have negated the Government’s necessity showing and the second category of

information would have undermined the Government’s attempt to refresh probable

cause based on a purported new manipulation of MCGI stock in March 2011.

      As to the first category, Defendants have not pointed to any information

uncovered in the LADP litigation that would have rendered a wiretap unnecessary

in this case, which involved a different fraud scheme and a different corporate

entity. The fact that the Los Angeles SEC office collected “voluminous” materials

from Defendants in connection with the LADP litigation is irrelevant without some

indication as to how those materials would shed light on the MCGI scheme that

was the subject of the wiretap at issue here. As stated in Taylor’s affidavit, the

object of the MCGI investigation was to determine the scope of the MCGI

conspiracy and all its participants. Defendants have not identified any materials

generated in the LADP litigation that would have achieved this objective.

      Further, Defendants failed to make a preliminary showing that Taylor

possessed any of the LADP litigation materials when he submitted the June 24

affidavit. To the contrary, the district court found there was no “serious dispute”

that the Government did not obtain the information from the LADP litigation until

July 2015, well after the affidavit was filed. Defendants contend that the


                                          32
           USCA11 Case: 18-13321     Date Filed: 02/26/2021    Page: 33 of 51



Government should have tried to get the materials earlier, but at best that

constitutes negligence, not deliberate or reckless conduct.

      Nor did Defendants’ decision to divest interest in MCGI in November 2010

negate the possibility that they were conspiring to manipulate MCGI stock in

March 2011, given that their modus operandi was to manipulate stocks held in

others’ names. Defendants did not own a controlling share of MCGI stock in the

months leading up to the March and May 2010 MCGI market manipulations, and

acquiring control of the stock was one of the last steps necessary to accomplish the

scheme.

      In short, because Defendants did not make a substantial preliminary showing

that Agent Taylor deliberately or recklessly omitted material information from his

wiretap affidavit, the court did not abuse its discretion in denying their motions for

a Franks hearing.

      C.      Material Variance
      “The Fifth Amendment guarantees that a defendant can be convicted only of

crimes charged in the indictment.” United States v. Holt, 777 F.3d 1234, 1261

(11th Cir. 2015). This principle ensures that the defendant receives proper notice

of the charges against him and has an opportunity to present a defense. Id.

Accordingly, a material variance requiring reversal occurs “when the facts proved




                                          33
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 34 of 51



at trial deviate[d] from the facts contained in the indictment” and the defendant

suffered substantial prejudice as a result. Id. (quotation marks omitted).

      Defendants argue that there was a material variance between the

indictment’s allegations concerning the Find.com scheme and the evidence the

Government presented at trial to prove the scheme. Defendants note that the

indictment alleged only three misrepresentations supporting the Find.com scheme,

including statements related to share price, commissions, and the use of investment

proceeds, but that the Government introduced evidence at trial about

misrepresentations related to the technology possessed by Find.com, Cynthia

White’s role in the company, and the description of Scientigo, a shareholder in the

company. We review de novo whether a material variance warranting relief

occurred. See United States v. Lander, 668 F.3d 1289, 1295–96 (11th Cir. 2012).

      Here, Defendants have not established a material variance, much less that

any deviation between the facts alleged in the indictment and those proved at trial

warrants reversal. For starters, the specific allegations in the indictment

encompass many of the misrepresentations that Defendants contend created a

material variance. The indictment repeatedly alleged that Defendants defrauded

Find.com investors “by means of materially false and fraudulent pretenses,

representations, and promises,” including by making misleading statements about

“the way in which” investment proceeds “would be used.” Statements falsely


                                          34
         USCA11 Case: 18-13321      Date Filed: 02/26/2021    Page: 35 of 51



suggesting that Find.com would devote resources to procuring or developing

certain technologies—which, based on the testimony presented at trial, were never

in the pipeline at Find.com—fall squarely within the scope of this allegation, as

they are misrepresentations concerning the use of investment proceeds.

      Moreover, the technology, White, and Scientigo misrepresentations were

consistent with the general Find.com scheme alleged in the indictment. A fatal

variance exists only “where the evidence at trial proves facts different from those

alleged in the indictment, as opposed to facts which, although not specifically

mentioned in the indictment, are entirely consistent with its allegations.” United

States v. Champion, 813 F.2d 1154, 1168 (11th Cir. 1987) (emphasis in original)

(quotation marks omitted). Here, the scheme as described in the indictment was

exemplified by, but not strictly limited to, misrepresentations involving share

prices, commissions, and use of proceeds. That the evidence at trial proved

additional misrepresentations consistent with the exemplary categories of

misrepresentations charged in the indictment did not cause a material variance.

Compare id. (holding that, where the defendants were charged with conspiracy to

import multiple loads of marijuana, consistent trial evidence regarding additional

“uncharged loads during the time period of the indicted conspiracy” did not cause a

material variance), with Lander, 668 F.3d at 1296 (finding a material variance

where the central misrepresentation alleged in the indictment was specifically


                                         35
           USCA11 Case: 18-13321     Date Filed: 02/26/2021    Page: 36 of 51



disproved at trial, prompting the government to shift its trial strategy and rely on a

different misrepresentation).

      Finally, even assuming a variance occurred, Defendants have not shown

substantial prejudice. To assess prejudice, we consider “whether the proof at trial

differed so greatly from the charges that [the defendant] was unfairly surprised and

was unable to prepare an adequate defense.” See Lander, 668 F.3d at 1295

(quotation marks omitted). Here, Defendants could not have been surprised by the

Government’s reliance on misleading statements about Find.com technology,

Cynthia White, and Scientigo because those misrepresentations were contained

within one of the two written offering documents identified by the indictment as

the core of the Find.com scheme. By identifying these documents and describing

in detail how they were used to defraud Find.com investors, the indictment gave

Defendants adequate notice to prepare a defense. Accordingly, any variance did

not cause Defendants prejudice warranting relief.

      D.      Prosecutorial Misconduct

      Defendant Bercoon argues that the Government engaged in prosecutorial

misconduct during its closing argument. Bercoon did not object to the prosecutor’s

closing remarks at trial. We therefore review his claim of prosecutorial

misconduct for plain error. United States v. Frank, 599 F.3d 1221, 1238 (11th Cir.

2010). Under the plain error standard, we will only reverse a conviction if (1) an


                                          36
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 37 of 51



error occurred, (2) the error was plain or obvious, (3) the error affected the

substantial rights of the defendant, and (4) a “miscarriage of justice would

otherwise result.” Id. (quotation marks omitted). Bercoon has not satisfied these

requirements.

      To establish prosecutorial misconduct based on closing remarks, a defendant

must show that the remarks were both improper and prejudicial to the defendant’s

substantial rights. Id. at 1237. A prosecutor’s closing remarks can be improper if

they materially misstate the facts shown by the evidence. See United States v.

Hands, 184 F.3d 1322, 1333 (11th Cir. 1999) (“It is a fundamental tenet of the law

that attorneys may not make material misstatements of fact in summation.”

(quotation marks omitted)). Determining whether a defendant suffered prejudice

requires the court to consider the closing remarks “in the context of the trial as a

whole and assess their probable impact on the jury.” Frank, 599 F.3d at 1237

(quotation marks omitted). “A defendant’s substantial rights are prejudicially

affected when a reasonable probability arises that, but for the remarks, the outcome

of the trial would have been different.” United States v. Reeves, 742 F.3d 487, 505

(11th Cir. 2014) (quotation marks omitted).

      Here, Bercoon argues that the prosecutor acted improperly by suggesting in

closing remarks that the jury could infer his intent to commit fraud from the fact

that, rather than contacting law enforcement, he had pursued another pump-and-


                                          37
         USCA11 Case: 18-13321      Date Filed: 02/26/2021   Page: 38 of 51



dump scheme with Veugeler the day after learning that the FBI was investigating

Defendants for market manipulations. The prosecutor pointed out that Bercoon’s

conduct contrasted with that of Rosenberg and Weiner, who had contacted law

enforcement as soon as they became aware of the fraud. Bercoon argues that the

prosecutor’s characterization of the evidence was inaccurate, as he had contacted

the FBI, hired an attorney, and eventually began cooperating with the Government

after the FBI visited Goldstein.

      Contrary to Bercoon’s suggestion, the prosecutor’s closing remarks were not

false or misleading. Unlike Rosenberg and Weiner, who contacted law

enforcement when they learned that the MCGI trading activity was fraudulent,

Bercoon did not immediately and proactively contact law enforcement after being

advised that the FBI was investigating the MCGI market manipulation scheme.

Instead, the wiretap evidence showed that Bercoon continued to conspire with

Goldstein and to plan other market manipulations with Veugeler as late as August

2011. Further, three of the four remarks Bercoon challenges were made during the

prosecutor’s rebuttal to Bercoon’s argument that Weiner was the bad guy “in

charge” of the operation, while Defendants were merely well-intentioned

businessmen. Contrasting Bercoon’s conduct with that of Weiner was a fair

rebuttal to this argument. See Reeves, 742 F.3d at 505 (noting that “issues raised




                                         38
           USCA11 Case: 18-13321     Date Filed: 02/26/2021   Page: 39 of 51



by a defendant in closing argument are fair game for the prosecution on rebuttal”

(quotation marks omitted)).

      Even assuming the prosecutor’s closing remarks were improper, Bercoon

has not shown that his rights were substantially prejudiced, much less that a

“miscarriage of justice” would result if his conviction stands. The district court

instructed the jury that it should only consider the evidence admitted in the case

and that “anything the lawyers say is not evidence,” thereby curing any potential

prejudice. United States v. Bobal, 981 F.3d 971, 976 (11th Cir. 2020) (holding

that, even if the prosecutor’s statements in closing were improper, the court “cured

the problem” by “instruct[ing] the jury that the lawyers’ statements were not

evidence”). Moreover, given the overwhelming evidence of Bercoon’s guilt, the

prosecutor’s closing remarks, viewed in context, did not “undermine the

fundamental fairness of the trial” or constitute “a miscarriage of justice.” United

States v. Mueller, 74 F.3d 1152, 1157 (11th Cir. 1996) (quotation marks omitted);

see Reeves, 742 F.3d at 505–06 (holding that “the strength of the competent proof

establishing the guilt of the defendant” weighed against concluding that improper

closing remarks substantially prejudiced the defendant).

      E.      Statements to the SEC

      Goldstein challenges the district court’s denial of his motion to suppress

statements he made to SEC attorney Brunson during a preliminary, informal


                                         39
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 40 of 51



telephone interview in June 2011, when Brunson was beginning her investigation

into the 2010 MCGI market manipulations. Those statements—that Goldstein had

not received compensation or shares from MCGI and did not know whether co-

conspirator Veugeler was associated with MCGI—were shown to be false at trial.

According to Goldstein, Brunson’s promise of confidentiality rendered his

statements involuntary. The magistrate judge rejected this argument, as did the

district court. In reviewing a denial of a suppression motion, the district court’s

ultimate determination that the defendant’s statements were voluntary is subject to

de novo review, but we review the court’s underlying findings of fact only for clear

error. United States v. Farley, 607 F.3d 1294, 1325–26 (11th Cir. 2010). We

discern no error here.

      The magistrate judge held a hearing on Goldstein’s motion to suppress,

during which Brunson testified that she had no recollection of the telephone

conversation with Goldstein, but that her file contained notes recording the

substance of Goldstein’s answers to her questions and a copy of a follow-up letter

she sent to Goldstein after they spoke. The letter stated, “As I explained, this

inquiry is nonpublic and confidential.” Enclosed with the letter is a copy of the

SEC’s Form 1662, which explained in detail (1) a witness’s rights during an SEC

interview, including the right to have an attorney and the right to refuse to speak




                                          40
         USCA11 Case: 18-13321        Date Filed: 02/26/2021    Page: 41 of 51



and (2) how the SEC typically uses witness interviews, including sharing the

information with law enforcement and other agencies where appropriate.

      Brunson testified at the suppression hearing that, although she did not have a

specific recollection of the conversation with Goldstein, her practice was to read

the SEC’s “Privacy Act script” at the beginning of every informal interview she

conducted with a witness. The script informed the witness that (1) the interview

relates to the investigation of a potential securities violation, (2) the witness has the

right to have an attorney present while speaking to the SEC, (3) the witness has the

right to refuse to speak with the SEC, but is subject to criminal penalties if he

provides false information, and (4) the SEC routinely shares information obtained

from witnesses with other authorities for investigation and enforcement purposes.

Crediting Brunson’s testimony, the magistrate judge found that, prior to

interviewing Goldstein, Brunson had advised him of his basic rights and how his

statements could be shared and otherwise used by the SEC. As such, the

magistrate judge concluded that Goldstein’s statements were voluntary. The

district court adopted that ruling.

      The court did not err, clearly or otherwise. Goldstein relies on Brunson’s

purported instruction before the interview that her inquiry was “nonpublic and

confidential,” arguing that this instruction led him to falsely believe he could speak

freely to Brunson without fearing self-incrimination. But this argument is


                                           41
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 42 of 51



untenable, given the magistrate judge’s finding that Brunson also read the Privacy

Act script to Goldstein. Crediting Brunson’s testimony, the magistrate judge

reasonably found that, as per her ordinary practice, Brunson had followed the

script, warning Goldstein before the interview that any information Goldstein

provided could be shared with law enforcement and other agencies for

investigation and enforcement purposes. That factual finding, which was not

clearly erroneous, establishes that Brunson did not coerce Goldstein’s statements

by deceptively promising to keep his statements confidential.

      In a last-ditch effort, Goldstein challenges the magistrate judge’s finding that

Brunson read the Privacy Act script based on an alleged inconsistency between

Brunson’s testimony at the suppression hearing and at trial. According to

Goldstein, Brunson testified at the suppression hearing that she typically read the

script “word for word,” but she acknowledged during trial that SEC practice was to

“hit the high notes” of the script, including the witness’s rights and the routine uses

of information gathered during an interview. To the extent there is any

inconsistency here, however, it is immaterial. On both occasions, Brunson testified

that she “always” told witnesses the four most essential aspects of the Privacy Act

script, including the fact that she “might share this information with other

agencies.”




                                          42
           USCA11 Case: 18-13321      Date Filed: 02/26/2021   Page: 43 of 51



      In short, because Brunson specifically warned Goldstein that information

gathered during an informal witness interview could be shared with other

government agencies, Goldstein has not shown that deceptive promises regarding

confidentiality rendered his statements involuntarily. Accordingly, the court did

not err in denying Goldstein’s motion to suppress his statements to Brunson.

      F.      Merged Civil and Criminal Investigations

      Next, Goldstein challenges the district court’s denial of his request for an

evidentiary hearing to determine whether the SEC’s civil investigation and the U.S.

Attorney’s criminal investigations improperly merged, depriving him of his due

process rights. We review this issue for an abuse of discretion. See United States

v. Arbolaez, 450 F.3d 1283, 1293 (11th Cir. 2006) (“Generally, a court’s decision

about whether to hold an evidentiary hearing lies within that court’s sound

discretion and will be reviewed only for an abuse of discretion.”). Here, the

district court did not abuse its discretion.

      Goldstein’s allegation that the SEC’s civil investigation unfairly merged

with the U.S. Attorney’s criminal investigation is based on two facts: (1) that the

SEC and FBI jointly interviewed cooperating witnesses and (2) that the agencies

conducted their investigations at roughly the same time and shared information.

Those facts are typical of parallel governmental investigations, which are common

and generally proper. See United States v. Edwards, 526 F.3d 747, 759 (11th Cir.


                                           43
          USCA11 Case: 18-13321           Date Filed: 02/26/2021       Page: 44 of 51



2008). Indeed, the SEC is statutorily authorized to share information with the U.S.

Attorney’s Office. Id. (citing 15 U.S.C. §§ 77t(b), 78u(d)(1)).7

       A due process problem might arise in the context of parallel investigations if

the two government arms collude in bad faith to deprive the defendant of his

constitutional rights. See id.; see also United States v. Stringer, 535 F.3d 929, 940

(9th Cir. 2008) (collecting cases recognizing that dual investigations can implicate

due process limitations). Such bad faith collusion generally involves “affirmative

misrepresentations” or “trickery or deceit” by the investigating authority to get the

defendant to voluntarily turn over documentary or physical evidence relevant to the

criminal investigation. See Stringer, 535 F.3d at 940. But Goldstein’s allegation

that the investigations overlapped failed to establish even a prima facie case of

misconduct by either the civil or the criminal arm of the investigation against him.

As such, the district court did not abuse its discretion in denying his request for an

evidentiary hearing challenging the legitimacy of the investigations.

       G.      Forfeiture

       Defendants argue that the district court’s $1,953,974 forfeiture order

improperly held them jointly and severally liable, in violation of the Supreme

Court’s decision in Honeycutt v. United States, 137 S. Ct. 1626, 1632 (2017). In


7
  Goldstein also argues that SEC attorney Brunson induced him to make incriminating
statements by promising to keep what he said confidential. As discussed above, however, the
district court did not clearly err in finding that Brunson expressly warned Goldstein that his
statements could be shared with other government agencies.
                                               44
          USCA11 Case: 18-13321          Date Filed: 02/26/2021       Page: 45 of 51



reviewing forfeiture orders, we review findings of fact for clear error and legal

conclusions de novo. United States v. Waked Hatum, 969 F.3d 1156, 1161–62

(11th Cir. 2020).

       In Honeycutt, the Supreme Court held that the language and structure of 21

U.S.C. § 853, a statute mandating forfeiture of proceeds obtained from certain drug

crimes, limited forfeiture to “property the defendant himself actually acquired as a

result of the crime.” Honeycutt, 137 S. Ct. at 1630, 1635. Thus, when a court

orders forfeiture under § 853, it may not hold a defendant “jointly and severally

liable for property that his co-conspirator derived from the crime but that the

defendant himself did not acquire.” Id.

       Here, we need not decide whether Honeycutt’s reasoning applies to the

forfeiture statute at issue here, 18 U.S.C. § 981(a)(1)(C), because even assuming it

does, Defendants have not shown that the district court erred in imposing joint and

several liability.8 As an initial matter, Defendants’ argument that Honeycutt per se



8
  We have held that Honeycutt’s reasoning applies to 18 U.S.C. § 982(a)(7), a forfeiture statute
for healthcare fraud, United States v. Elbeblawy, 899 F.3d 925, 941–42 (11th Cir. 2018), cert.
denied, 139 S. Ct. 1322 (2019), but have expressed doubt that it equally applies to 18 U.S.C.
§ 981(a)(1)(C). See United States v. Cingari, 952 F.3d 1301, 1305–06 (11th Cir. 2020) (holding
that Honeycutt did not establish that imposing joint and several liability under 18 U.S.C.
§ 981(a)(1)(C) was plain error because “Honeycutt was highly dependent on language found
in 21 U.S.C. § 853 but absent from 18 U.S.C. § 981” (quotation marks omitted)), cert. denied,
No. 20-5937 (U.S. Nov. 9, 2020); see also United States v. Stein, 964 F.3d 1313, 1325 (11th Cir.
2020) (holding that, because the statutory language of 21 U.S.C. § 853 and 18 U.S.C.
§ 981(a)(1)(C) differed, Honeycutt did not justify applying the intervening-change-in-law
exception to the law-of-the-case doctrine); cf. United States v. Waked Hatum, 969 F.3d 1156,
1165 (11th Cir. 2020) (holding that, due to differences in statutory language, Honeycutt’s
                                               45
          USCA11 Case: 18-13321           Date Filed: 02/26/2021       Page: 46 of 51



prohibits ordering joint and several forfeiture has no basis in the Supreme Court’s

decision. Honeycutt did not purport to address joint and several forfeiture

generally but instead narrowly addressed whether a defendant could be ordered to

forfeit property that his co-conspirator alone acquired. Id. That scenario does not

describe this case, which involved jointly acquired property. Here, the district

court found that, as a result of the MCGI and Find.com schemes, $1,953,974 in

fraud proceeds were deposited into bank accounts that “both Defendants had

access [to] and [the] ability to control” and that were therefore “under the

Defendants’ joint control.” Based on this finding, which Defendants do not

challenge on appeal, the court reasonably determined in accordance with

Honeycutt that each defendant personally acquired the total amount of the fraud

proceeds deposited into their jointly controlled accounts. See United States v.

Cingari, 952 F.3d 1301, 1306 (11th Cir. 2020) (holding that the defendants had

“failed to establish that they did not mutually obtain, possess, and benefit from

their criminal proceeds” where “no evidence show[ed] that the married couple split

their co-earned criminal proceeds”).

       Further, consistent with Honeycutt, the district court limited the forfeiture to

the total amount of proceeds Defendants personally acquired, ordering that the




requirement that forfeiture under 21 U.S.C. § 853 be limited to “tainted property” did not apply
to forfeiture under 18 U.S.C. § 982(a)(1)).
                                               46
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 47 of 51



Government may not receive more than a total of $1,953,974 in funds from

Defendants. See Honeycutt, 137 S. Ct. at 1635. Thus, to the extent that Honeycutt

applies to forfeiture under 18 U.S.C. § 981(a)(1)(C), Defendants have not shown

that the district court ran afoul of the Supreme Court’s holding by imposing joint

and several liability.

      H.     Bercoon’s Motion to Dismiss Indictment

      Finally, Defendant Bercoon has filed a pro se motion to dismiss his

indictment, alleging prosecutorial misconduct based on what he characterizes as

numerous instances of Agent Cromer allegedly offering “perjured, false, and

improper opinion testimony” before the grand jury. After thoroughly reviewing

Bercoon’s motion and the grand jury transcript, we find no merit in Bercoon’s

arguments. “[D]ismissal of an indictment for prosecutorial misconduct is an

extreme sanction which should be infrequently utilized.” United States v. Jordan,

316 F.3d 1215, 1249 n.68 (11th Cir. 2003) (quotation marks omitted). Where, as

here, a defendant seeks to dismiss his indictment for the first time on appeal, we

review only for plain error. United States v. Vallejo, 297 F.3d 1154, 1164–65

(11th Cir. 2002). Further, “[w]hen the alleged prosecutorial misconduct occurs in

the context of a grand jury proceeding, we dismiss the indictment only when the

misconduct ‘substantially influenced the grand jury’s decision to indict’ or when

there is ‘grave doubt that the decision to indict was free from the substantial


                                          47
           USCA11 Case: 18-13321    Date Filed: 02/26/2021   Page: 48 of 51



influence of such violations.’” United States v. Cavallo, 790 F.3d 1202, 1219–20

(11th Cir. 2015) (quoting Bank of Nova Scotia v. United States, 487 U.S. 250, 256

(1988)).

      Here, many of Bercoon’s arguments rely upon an unfair reading of the grand

jury transcript. See id. at 1220 (holding that the defendants had not shown that an

agent intentionally lied before the grand jury because the defendants’ interpretation

of the agent’s testimony was not “a fair reading” in context). For example,

Bercoon contends that the prosecutor must have known that Weiner’s story was

false based on evidence contradicting aspects of his account, and thus that Agent

Cromer testified falsely when he related to the grand jury what Weiner had told

law enforcement. But Bercoon ignores the fact that the prosecutor elicited

testimony from Cromer about parts of Weiner’s testimony “that sound not quite

right,” highlighting certain inconsistencies in Weiner’s description of the scheme.

Similarly, Bercoon’s argument that Cromer falsely testified that he had personally

observed Goldstein trading out of one of Rosenberg’s accounts unfairly reads

Cromer’s response to a compound question, which, given the context, any

reasonable person would interpret as a statement about what Weiner had seen.

      Other arguments that Bercoon makes lack any legal basis that could support

a finding of plain error. For example, Bercoon cites no authority suggesting that

the prosecutor acted improperly when, after numerous interruptions, she requested


                                         48
         USCA11 Case: 18-13321       Date Filed: 02/26/2021    Page: 49 of 51



that jurors hold questions until the end to facilitate the presentation of evidence.

Notably, the request was not unreasonable under the circumstances, and, as

Bercoon acknowledges, the prosecutor later solicited and received juror questions.

Further, the “opinion” testimony that Bercoon challenges was clearly not

prejudicial in context. For example, despite acknowledging that MCGI “was

known to be a start-up,” Bercoon argues that Cromer testified improperly when, in

response to a grand juror’s question about whether MCGI was a real company, he

opined that it was never a fully functional business. Even assuming this statement

constituted improper opinion testimony, the prosecutor elicited foundational

testimony about MCGI’s limited business dealings that fully supported Cromer’s

generalization, rendering it harmless. Bercoon also focuses on Cromer’s allegedly

false testimony that the Levys had already been convicted for “participating in

numerous stock manipulations over many years, including the activities related to

this MedCareers’ stock.” But even assuming Bercoon is right that the Levys were

not convicted for manipulating MCGI stock in particular, this incidental comment

was harmless. Cromer’s testimony was not part of the Government’s affirmative

case and was instead prompted by a juror question about who the Levys were and

why Weiner and Goldstein had met with them. Further, Cromer couched his

response in uncertainty, stating “I’m not sure exactly,” which provided the grand

jury with enough information to weigh Cromer’s stated belief about the Levys. Cf.


                                          49
         USCA11 Case: 18-13321      Date Filed: 02/26/2021      Page: 50 of 51



United States v. Garate-Vergara, 942 F.2d 1543, 1550 (11th Cir. 1991), amended

sub nom. United States v. Lastra, 991 F.2d 662 (11th Cir. 1993) (holding that an

agent’s false statement to a grand jury that “Coast Guard officers saw crew

members throwing bags overboard” was “neither intentionally false nor

sufficiently prejudicial to warrant dismissal of the indictment,” where the agent

had “incorrectly assumed that [the Coast Guard] had seen the act of disposal rather

than deduced it from the location of the bags in the water”).

      In short, the transcript reveals that the grand jury proceeding was a miniature

version of the real trial, with Agent Cromer presenting the core evidence that the

Government ultimately offered at trial. We discern no misconduct by the

Government at either proceeding. Moreover, given the overwhelming evidence

presented against Defendants both during the grand jury proceedings and at trial—

including, among other things, Weiner’s and Rosenberg’s detailed description of

the scheme, the wiretap recordings, the SEC’s analyses of MCGI trading activity,

and the financial analysis of bank accounts under Defendants’ control—we are

convinced that the grand jury’s decision to indict was not substantially influenced

by any improper testimony. See United States v. Jennings, 991 F.2d 725, 729

(11th Cir. 1993) (holding that a grand juror’s friendship with one of the victims

was harmless because “[t]he government presented overwhelming evidence to the

grand jury for it to find probable cause to believe that [the defendant] committed


                                         50
            USCA11 Case: 18-13321      Date Filed: 02/26/2021   Page: 51 of 51



the offenses”); see also United States v. Flanders, 752 F.3d 1317, 1333 (11th Cir.

2014) (holding that, where a false allegation allegedly made before the grand jury

was not repeated to the petit jury, any misconduct was harmless because “the petit

jury’s guilty verdicts demonstrate that there was probable cause to charge

Defendants with the offenses for which they were convicted”). Accordingly, we

find no basis to dismiss the indictment, and we deny Bercoon’s motion to that

effect.

III.      CONCLUSION
          Because Defendants have identified no error warranting reversal, we affirm

Defendants’ convictions and the district court’s forfeiture order.

          AFFIRMED.




                                           51